Dismissed and Opinion Filed February 5, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00658-CV

                         JAY SANDON COOPER, Appellant
                                     V.
                THE BANK OF NEW YORK MELLON TRUST CO., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-06869

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                 Opinion by Justice FitzGerald
        Appellant’s brief in this case is overdue. By order dated October 31, 2013, we granted

appellant’s request for an extension of time to file his brief, and ordered his brief filed by

November 27, 2013. By postcard dated December 4, 2013, we notified appellant the time for

filing his brief had expired. We directed appellant to file both his brief and an extension motion

within ten days. We cautioned appellant that failure to file his brief and an extension motion

would result in the dismissal of this appeal without further notice. To date, appellant has not

filed his brief, an extension motion, or otherwise corresponded with the Court regarding the

status of his brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130658F.P05




                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE




                                               –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

JAY SANDON COOPER, Appellant                     On Appeal from the 95th Judicial District
                                                 Court, Dallas County, Texas
No. 05-13-00658-CV       V.                      Trial Court Cause No. 09-06869.
                                                 Opinion delivered by Justice FitzGerald.
THE BANK OF NEW YORK MELLON                      Justices Lang and Fillmore participating.
TRUST CO., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THE BANK OF NEW YORK MELLON TRUST CO.
recover its costs of this appeal from appellant JAY SANDON COOPER.


Judgment entered February 5, 2014




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –3–